PeR CtJRiAM:
This matter was heard in the United States Customs Court, Third Division, on evidence, and, on the record there made, the protest of the importer was sustained, C.D. 2396. On appeal to this court,  counsel for the parties have filed the following stipulation herein:
Whereas the parties desire to effectuate a compromise settlement of the judgment in this case at fifty percent of the amount thereof; and
Whereas the said compromise settlement has been duly approved by the Attorney General;
It is, therefore, stipulated, subject to the approval of this court, that a judgment may be entered herein modifying the judgment of the Customs Court to the extent of providing that the protest be sustained as to fifty percent of the merchandise covered thereby and be dismissed as to the balance of the merehan-*2dise and that the collector be directed to reliquidate the entries and make refund accordingly.
Dated: New York, New York October 17, 1963
John W. Douglas,
Assistant Attorney General,
Civil Division
By Andrew P. Vance
Chief, Customs Section
Attorney for Appellant
Sullivan & Cromwell
Barnes, Richardson & Colburn
Attorneys for Appellee
On this stipulation, and without any consideration as to the correctness of the judgment of the court below on the record before it, the judgment of the United States Customs Court is modified to the extent of providing that the protest be sustained as to fifty percent of the merchandise covered thereby and be dismissed as to the balance of the merchandise and the cause is remanded for further proceedings in accordance with said stipulation. See P. J. McEvoy v. United States, 17 CCPA (Customs) 454, T.D. 43914.